                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


 TYRONE JOSEPH BROWN                         CIVIL ACTION NO. 19-0387-P

 VERSUS                                      JUDGE S. MAURICE HICKS, JR.

 DARREL VANNOY                               MAGISTRATE JUDGE PEREZ-MONTES


                                      JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after a de novo review of the record including the objections

filed by Petitioner, and having determined that the findings and recommendation are

correct under the applicable law;

      IT IS ORDERED that the § 2254 Petition (Record Document 1) is DENIED and

DISMISSED WITH PREJUDICE.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this 17th day of July, 2019.
